Citation Nr: 1013354	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active duty from February 1969 to February 
1971.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The Veteran did not engage in combat during service

3.  Although the Veteran has a current diagnosis of PTSD, 
there is no credible evidence to support the incurrence of 
the Veteran's claimed stressor incidents.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim (veteran status, existence of a 
disability, connection between the Veteran's service and that 
disability, degree of disability, and effective date 
pertaining to the disability).  The Court held that upon 
receipt of an application for service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letter in February 2006 prior to the initial 
adjudication of his claim.  This letter provided all the 
notification required by Pelegrini and Dingess.  Accordingly, 
the Board concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated. 
The Veteran was provided with a VA medical examination in May 
2006.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for PTSD. 



II.  Analysis

During the appeal, the Veteran asserted several in-service 
stressors.  In a December 2005 statement he reported coming 
under heavy fire during which he took shrapnel in the left 
leg and saved another soldier by throwing him into a foxhole; 
the Veteran stated that he received a Bronze Star Medal with 
First Oak Leaf Cluster for this.  The Veteran also reported 
engaging in a fire fight and watching another soldier die in 
April or May 1969.  The Veteran has also reported having to 
log the soldiers killed in action.  

In the Veteran's August 2007 statement he stated that his 
training included the duty of making a daily journal of body 
count of soldiers killed.  He further stated that while 
stationed in the Republic of Vietnam he transferred companies 
from the 199th Infantry Brigade to the 25th Infantry.  He 
stated that while his day time duty consisted of an office 
clerical job, at night he was a part of a cavalry unit that 
searched for and destroyed buried supplies.  He stated that 
they encountered woman and children that were wired to blow 
up if you lifted them and that his unit was to destroy them 
as well in order to clear them from the way.  He stated that 
he received the Bronze Star Medal with Oak Leaf Clusters.

The Veteran's service treatment records are negative for any 
evidence of complaints or treatment for a psychiatric 
disability.  There is no evidence in the service treatment 
records of treatment for a shrapnel wound of the left leg and 
the lower extremities were shown to be normal on clinical 
evaluation at the time of separation from service.  The 
Veteran does have a current diagnosis of PTSD as evidenced by 
the VA examination in May 2006.  The examiner indicated that 
there was ample evidence that the Veteran was exposed to 
traumatic events in service, indicating that diagnosis of 
PTSD is due to the reported stressors during military 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

When the claimed stressor is not related to combat, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the Veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  The following stressors were compiled 
after careful review of the Veteran's statements, VA 
examinations, and VA treatment notes.  

The Veteran's personnel records show that he served in 
Vietnam from May 1970 to February 1971 as a clerk-typist and 
personnel specialist.  He did not receive a Combat Action 
Ribbon, Combat Infantry Badge, a Purple Heart, or any other 
commendation that would tend to connote participation in 
combat.  While the service personnel records indicate that he 
was awarded the Bronze Star Medal for meritorious service, 
there is no evidence showing that with was awarded with a 
Combat "V" device connoting combat.  While the Veteran 
asserts that he participated in combat, however this is 
contrary to the evidence of record in his personnel file.  
Therefore, the Board finds that the Veteran was not engaged 
in combat during service. 

The Veteran is shown to have served on active duty in the 
Republic of Vietnam.  The Board to this extent must emphasize 
that service in a combat zone, without more, is not 
sufficient to establish that a veteran engaged in combat with 
the enemy. See e.g., Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

In this case the RO contacted the U.S. Armed Services Center 
for Unit Records Research (CURR) (now known as U.S. Army and 
Joint Services Records Research Center (JSRRC)) for morning 
reports to verify the Veteran's stressors.  CURR reported 
that the Veteran was stationed to headquarters and that there 
were not attacks on the main base during the Veteran's tour 
of duty but that there were elements of the 199th Infantry 
Brigade that were engaged with the enemy numerous times 
during this time period.  The RO also verified the death of 
the soldier the Veteran claimed to have witnessed, yet this 
soldier was killed before the Veteran arrived in Vietnam.  
However, the service personnel records do establish that the 
Veteran served in the Republic of Vietnam as a clerk-typist, 
and that he received the Bronze Star Medal for meritorious 
service in connection with military operations against a 
hostile force.  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed. Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f).  
Corroboration of every detail of a claimed stressor, 
including personal involvement, is not required; rather, a 
veteran needs only to submit independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Pentecost v. Principi, 16 Vet. App. 124 
(2002), citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The Board notes that the Veteran's military occupational 
specialty (MOS) may have included keeping a log of the 
soldiers killed while he was in Vietnam.  However the Board 
also notes that there is no evidence to corroborate his 
reported stressors involving combat, which the VA examiner 
indicated were related to his PTSD.  Although the Veteran 
received the Bronze Star Medal with First Oak Leaf Clusters, 
this commendation was not awarded for valor and does not 
constitute evidence of combat.  Additionally, the other 
stressors claimed by the Veteran have not been verified by 
JSRRC.  The Veteran stated that he witnessed the death a 
soldier, L.G., however, by his own report this occurred in 
April or May 1969, which is prior to when he was in Vietnam.   
Accordingly, his lay assertions of combat are not verified 
and do not constitute credible evidence that the claimed in-
service stressor occurred.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


As the Veteran did not participate in combat, there must be 
credible supporting evidence that the claimed in-service 
stressors occurred.  Additional information was requested 
from the Veteran, but he has not provided the details about 
these events that might possibly allow for verification.  
Therefore, there is no credible supporting evidence that the 
claimed stressors occurred.  As the preponderance of the 
evidence is against a conclusion that the Veteran has PTSD as 
a result of active service, entitlement to service connection 
for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.  


____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


